IN THE SUPREME COURT OF PENNSYLVANIA




 IN RE: REESTABLISHMENT OF THE                 :   NO. 467
 MAGISTERIAL DISTRICTS WITHIN THE              :
 30th JUDICIAL DISTRICT OF THE                 :   MAGISTERIAL RULES DOCKET
 COMMONWEALTH OF PENNSYLVANIA                  :




                                             ORDER



PER CURIAM

       AND NOW, this 2nd day of May, 2022, upon consideration of the Petition to

Reestablish the Magisterial Districts of the 30th Judicial District (Crawford County) of the

Commonwealth of Pennsylvania, it is hereby ORDERED AND DECREED that the

Petition, which provides for the reestablishment of the Magisterial Districts within

Crawford County as they currently exist, to be effective immediately, is granted.


Said Magisterial Districts will be reestablished as follows:


 Magisterial District 30-2-01                         City of Meadville
 Magisterial District Judge Samuel V. Pendolino       West Mead Township


 Magisterial District 30-3-01                         Beaver Township
 Magisterial District Judge Adam D. Stallard          Conneaut Lake Borough
                                                      Conneaut Township
                                                      Conneautville Borough
                                                      East Fallowfield Township
                                                      Greenwood Township
                                                      Linesville Borough
                                                      North Shenango Township
                                                      Pine Township
                                                 Sadsbury Township
                                                 South Shenango Township
                                                 Spring Township
                                                 Springboro Borough
                                                 Summerhill Township
                                                 Summit Township
                                                 Union Township
                                                 West Fallowfield Township
                                                 West Shenango Township


Magisterial District 30-3-03                     Cambridge Springs Borough
Magisterial District Judge Lincoln S. Zilhaver   Cambridge Township
                                                 Cussewago Township
                                                 Hayfield Township
                                                 Rockdale Township
                                                 Saegertown Borough
                                                 Venango Borough
                                                 Venango Township
                                                 Vernon Township
                                                 Woodcock Borough
                                                 Woodcock Township


Magisterial District 30-3-06                     Athens Township
Magisterial District Judge Amy L. Nicols         Bloomfield Township
                                                 Blooming Valley Borough
                                                 Centerville Borough
                                                 Cochranton Borough
                                                 City of Titusville
                                                 East Fairfield Township
                                                 East Mead Township
                                                 Fairfield Township
                                                 Hydetown Borough
                                                 Oil Creek Township
                                                 Randolph Township
                                                 Richmond Township
                                                 Rome Township
                                                 Sparta Township
                                                 Spartansburg Borough
                                                 Steuben Township
                                                 Townville Borough
                                                 Troy Township
                                                 Wayne Township